     Case 2:18-cv-01323-JAD-VCF Document 40 Filed 04/26/19 Page 1 of 3



 1    WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN, LLP
      DON SPRINGMEYER, ESQ.
 2    Nevada Bar No. 1021
      DANIEL BRAVO, ESQ.
 3    Nevada Bar No. 13078
      3556 E. Russell Road, Second Floor
 4    Las Vegas, Nevada 89120
      (702) 341-5200 / Fax: (702) 341-5300
 5    dspringmeyer@wrslawyers.com
      dbravo@wrslawyers.com
 6
      (Additional Counsel on Signature Page)
 7
      Attorneys for Plaintiff
 8

 9

10                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
11

12    JAMIE PETTY,                                         Case No.: 2:18-cv-01323-JAD-VCF
13                   Plaintiff,                                    AMENDED
                                                           STIPULATION AND ORDER
14           vs.                                           DISMISSING ACTION WITHOUT
                                                           PREJUDICE
15    STEPHEN WILL ASHCROFT and ROBERT
      CAPUTO,                                                    ECF Nos. 19, 37, 40
16
                     Defendants.
17

18
             IT IS HEREBY STIPULATED by and between the parties, Plaintiff, Jamie Petty, and
19
     Defendants, Stephen Will Ashcroft and Robert Caputo, by and through their undersigned counsel
20
     of record, that the above-captioned action shall be dismissed, without prejudice.
21
             IT IS HEREBY FURTHER STIPULATED that the parties reserve their right to seek
22
     attorneys’ fees and costs related to the above-captioned action in the event Plaintiff refiles the
23
     claims in a new or existing action at a later date.
24
     ///
25
     ///
26
     ///
27
     ///
28

                                                       1
     Case 2:18-cv-01323-JAD-VCF Document 40 Filed 04/26/19 Page 2 of 3



 1   RESPECTFULLY SUBMITTED,
 2   DATED this 26th day of April, 2019
 3
     WOLF, RIFKIN, SHAPIRO,                             HOLLAND & HART LLP
 4   SCHULMAN & RABKIN, LLP
     By: /s/ Don Springmeyer, Esq.                      By: /s/ David J. Freeman, Esq.
 5   Don Springmeyer, Esq.                              Bryce K. Kunimoto, Esq. (SBN 7781)
     Nevada Bar No. 1021                                Robert J. Cassity, Esq. (SBN 9779)
 6   Daniel Bravo, Esq.                                 David J. Freeman, Esq. (SBN 10045)
     Nevada Bar No. 13078
 7   WOLF, RIFKIN, SHAPIRO,                             HOLLAND & HART LLP
     SCHULMAN & RABKIN, LLP                             9555 Hillwood Drive, 2nd Floor
 8   3556 E. Russell Road, Second Floor                 Las Vegas, Nevada 89134
     Las Vegas, Nevada 89120                            (702) 222-2542 / Fax: (702) 669-4650
 9   (702) 341-5200 / Fax: (702) 341-5300               bkunimoto@hollandhart.com
     dspringmeyer@wrslawyers.com                        bcassity@hollandhart.com
10   dbravo@wrslawyers.com                              dfreeman@hollandhart.com
11   Warren T. Burns, Esq. (Pro Hac Vice)               Attorneys for Defendants
     LeElle Krompass, Esq. (Pro Hac Vice)
12   Mallory Biblo, Esq. (Pro Hac Vice)
     BURNS CHAREST LLP
13   5900 Jackson Street, Suite 500
     Dallas, Texas 75202
14   Telephone: (469) 904-4550
     Facsimile: (469) 444-5002
15   wburns@burnscharest.com
     lkrompass@burnscharest.com
16   mbiblo@burnscharest.com
17   Korey A. Nelson, Esq. (Pro Hac Vice)
     BURNS CHAREST LLP
18   365 Canal Street, Suite 1170
     New Orleans, Louisiana 70130
19   Telephone: (504) 799-2845
     Facsimile: (504) 881-1765
20   knelson@burnscharest.com
21   Attorneys for Plaintiff
                                          ORDER
22

23           Based on the parties' stipulation [ECF No. 40] and good cause appearing, IT IS
     HEREBY ORDERED that THIS ACTION IS DISMISSED                 without
                                                                  with
                                                     IT IS SO ORDERED.     prejudice,
                                                                        prejudice,    each
                                                                                   each sideside  to
                                                                                              to bear
24   bear
     its  its fees
         own  own and
                   feescosts.
                        and costs.  All pending
                              All pending          [ECF[ECF
                                                motions
                                           motions       Nos. Nos.  19,are
                                                              19, 37]   37]DENIED
                                                                            are DENIED    as moot.
                                                                                     as moot.   The
     The  Clerk  of Court  is directed to CLOSE   THIS
     Clerk of Court is directed to CLOSE THIS CASE.     CASE.
25
                                                     _______________________________________
                                                        _________________________________
                                                      _________________________________
                                                     UNITED    STATES DISTRICT COURT JUDGE
26                                                      U.S. District Judge  Jennifer
                                                      U.S. District Judge  Jennifer A.A. Dorsey
                                                                                       Dorsey
27                                                      Dated:
                                                      Dated:    May30,
                                                             April   1, 2019
                                                                        2019
                                                     DATED:    _______________________________
28

                                                   2
